         Case 1:16-cv-10386-LTS Document 334 Filed 04/17/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS
__________________________________________
ALEXANDER STYLLER, INTEGRATED              )
COMMUNICATIONS & TECHNOLOGIES,             )
INC., JADE CHENG, JASON YUYI, CATHY        )
YU, CAROLINE MARAFAO CHENG,                )
PUSHUN CHENG, CHANGZHEN NI,                )
JUNFANG YU, MEIXIANG CHENG,                )
FANGSHOU YU, and CHANGHUA NI,              )
                                          )
                        Plaintiffs,       ) Civil Action No. 1:16-CV-10386 (LTS)
                v.                        )
                                          )
                                          )
HEWLETT-PACKARD FINANCIAL                 )
SERVICES COMPANY, HEWLETT-PACKARD )
FINANCIAL SERVICES (INDIA) PRIVATE        )
LIMITED, HP INC., HEWLETT PACKARD         )
ENTERPRISE COMPANY, and DAVID GILL,       )
                                          )
                        Defendants.       )
__________________________________________)

               PLAINTIFFS’ CROSS-MOTIONS (1) FOR PARTIAL
           SUMMARY JUDGMENT ON THE ISSUE OF COUNTERFEITING
             AND (2) TO EXCLUDE DEFENDANTS’ EXPERT WITNESS

       Plaintiffs, through their undersigned counsel, respectfully move for partial summary

judgment on the issue of counterfeiting pursuant to Rule 56(a) of the Federal Rules of Civil

Procedure and Local Rule 56.1.

       Rule 56(a) permits the Court to grant summary judgment “on the part of each claim or

defense,” and Plaintiffs respectfully seek summary judgment that the equipment at issue was

counterfeit because there are no genuine disputes of fact that the equipment bear counterfeit

registered trademarks and, as a matter of law, goods bearing counterfeit registered trademarks

are considered counterfeit. Accordingly, Plaintiffs seek summary judgment declaring the
         Case 1:16-cv-10386-LTS Document 334 Filed 04/17/20 Page 2 of 3



equipment counterfeit and barring Defendants from advancing any theory in this case denying

that Defendants sold counterfeit goods to ICT.

       Plaintiffs also move to exclude Defendants’ expert witness pursuant to Rule 702 of the

Federal Rules of Evidence and Daubert, and rely on their memorandum of law, Dkt 330 pp. 17-

23, and supporting affidavits and exhibits, Dkt. 331.

       Defendants’ expert report should also be excluded from the Court’s consideration of

Defendants’ motion for partial summary judgment on the grounds that report is “unsworn and

thus is hearsay, which may not be considered on a motion for summary judgment.” Pack v.

Damon Corp., 434 F.3d 810, 815 (6th Cir. 2006). Dkt. 330 p. 27. Moreover, the report cannot be

sworn as “true and correct” by a subsequent affidavit of the expert witness because the witness

had testified on deposition that the report contained “false” statements. Dkt. 331-1, Raina Tr.

111/1-11; 112/3-7.

April 17, 2020                                               Respectfully Submitted,




                                                             _____________________
                                                             Dimitry Joffe
                                                             JOFFE LAW P.C.
                                                             765 Amsterdam Avenue, 2C
                                                             New York, New York 10025
                                                             (917) 929-1964
                                                             Email: dimitry@joffe.law

                                                             Joshua McGuire
                                                             THE LAW OFFICE OF JOSH
                                                             MCGUIRE
                                                             51 Winchester Street, Suite 205
                                                             Newton, Massachusetts 02461
                                                             (617) 461-6400
                                                             Email: josh@joshmcguirelaw.com

                                                             Counsel to Plaintiffs

                                                 2
        Case 1:16-cv-10386-LTS Document 334 Filed 04/17/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, Dimitry Joffe, hereby certify that on this17th day of April 2020, I caused a copy of

Plaintiffs’ Cross-Motions to be served by ECF upon Defendants’ counsel of record.




                                                        ________________________
                                                        Dimitry Joffe
                                                        JOFFE LAW P.C.
                                                        Counsel to Plaintiffs




                                                3
